        Case 5:19-cv-00852-PRW Document 1 Filed 09/13/19 Page 1 of 28




               IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF OKLAHOMA

SE PROPERTY HOLDINGS, LLC,                    )
as successor by merger with Vision Bank       )
                                              )
             Plaintiff,                       )
                                              )
v.                                            )     Case No. CIV-19-852-R
                                              )
RUSTON C. WELCH,                              )
WELCH LAW FIRM, P.C.                          )
                                              )
             Defendants.                      )

                                     COMPLAINT

      Plaintiff SE Property Holdings, LLC (“SEPH”), as successor by merger

with Vision Bank (“Vision Bank”), alleges against Defendants Ruston C. Welch

(“Welch”) and Welch Law Firm, P.C. (“Welch Law Firm”) as follows:1

                                I.     THE PARTIES

      1.     Plaintiff SEPH is an Ohio limited liability company with its principal

place of business in Newark, Ohio.        SEPH’s sole member is Park National


1
  SEPH has filed an action against Welch and Welch Law Firm that is currently
pending in the United States District Court for the Southern District of Alabama as
Civil Action Number 19-0624-C. SEPH files the present suit as a “protective
action” to prevent expiration of the statute of limitations in the unlikely event that
personal jurisdiction fails in the Southern District of Alabama. Exxon Mobile
Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 294 n.9 (2005) (“There is nothing
necessarily inappropriate, however, about filing a protective action.”).
        Case 5:19-cv-00852-PRW Document 1 Filed 09/13/19 Page 2 of 28




Corporation, an Ohio Corporation with its principal place of business in Newark,

Ohio. SEPH is a citizen of the State of Ohio. SEPH is the successor by merger

with Vision Bank, a Florida corporation, pursuant to a merger occurring on or

about February 16, 2012. SEPH was the surviving entity.

      2.    Defendant Welch is a citizen of the state of Oklahoma and is an

attorney licensed in Oklahoma.

      3.    Defendant Welch Law Firm is an Oklahoma professional corporation

with its principal place business in Oklahoma.      Upon information and belief,

Welch is the owner of and sole attorney in Welch Law Firm. Welch is an agent of

Welch Law Firm.

                       II.     JURISDICTION AND VENUE

      4.    The Court has subject-matter jurisdiction over this action pursuant to

28 U.S.C. § 1332 because it is between citizens of different states and the amount

in controversy exceeds $75,000, exclusive of interest and costs.

      5.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because it

is a judicial district in which Welch and Welch Law Firm reside.

                        III.   FACTUAL ALLEGATIONS

   A. Preliminary Statement.

      6.    SEPH brings this action against Welch and Welch Law Firm for

fraudulent transfer, conversion, and other misconduct in connection with certain


                                         2
          Case 5:19-cv-00852-PRW Document 1 Filed 09/13/19 Page 3 of 28




funds in which SEPH held an interest, specifically the proceeds of Neverve, LLC’s

(“Neverve”) claim against BP arising from the April 2010 Deepwater Horizon oil

spill.

         7.    According to Welch, Neverve has two 50% members – one residing in

Oklahoma (David A. Stewart) and one residing in Alabama (George Skipper).

         8.    David A. Stewart (“Stewart”) has been, at material times hereto, a

member of Neverve. Stewart is a debtor in an involuntary Chapter 7 bankruptcy

proceeding currently pending in the United States Bankruptcy Court for the

Western District of Oklahoma.

         9.    Welch is Stewart’s counsel in the Chapter 7 bankruptcy case.

         10.   Upon the entry of orders for relief in the Chapter 7 bankruptcy case,

the Chapter 7 Trustee stepped into Stewart’s shoes with regard to his membership

interests in Neverve.

         11.   SEPH believes that the Neverve BP proceeds at issue are property of

Stewart’s bankruptcy estate. SEPH has filed a motion in the pending bankruptcy

case for permission to seek turnover of the BP proceeds from Welch and Welch

Law Firm on behalf of the bankruptcy estate. The Bankruptcy Court has not yet

ruled on that motion. The Bankruptcy Court has also, however, indicated that this

action may proceed even though the Chapter 7 bankruptcy case is pending.




                                          3
        Case 5:19-cv-00852-PRW Document 1 Filed 09/13/19 Page 4 of 28




   B. Vision Bank’s Loans to Neverve, and SEPH’s Judgment against
      Neverve.

       12.   SEPH’s predecessor in interest, Vision Bank, loaned millions of

dollars to Neverve. To secure the loans, Neverve granted Vision Bank a mortgage

in property located in Florida.

       13.   After Neverve’s default on the loans, SEPH foreclosed on the

property. See SE Property Holdings, LLC v. Neverve, LLC, Case No. 5:12cv292-

RH/CJK (United States District Court for the Northern District of Florida).

       14.   On June 18, 2015, the United States District Court for the Northern

District of Florida issued a deficiency judgment in favor of SEPH against Neverve

for a total sum of $19,661,891.08. [See id., Doc. 83]. The judgment has not been

satisfied.

       15.   Stewart and his wife personally guaranteed Vision Bank’s loans to

Neverve. SEPH sought and received summary judgment against Stewart and his

wife individually in the United States District Court for the Southern District of

Alabama in connection with their guarantees of Neverve’s debt. See SE Property

Holdings, LLC v. David A. Stewart, et al., Case No. 1:12-cv-00537-CB-M (United

States District Court for the Southern District of Alabama).

   C. Neverve’s BP Claim.

       16.   Neverve had a claim against BP arising from the April 2010

Deepwater Horizon oil spill.
                                         4
          Case 5:19-cv-00852-PRW Document 1 Filed 09/13/19 Page 5 of 28




      17.     After foreclosure in Florida, Neverve’s only known remaining asset to

pay down SEPH’s judgment was the BP claim.

   D. Vision Bank’s Loans to Other Stewart-Related Entities and the Second
      Supplement.

      18.     In addition to loaning money to Neverve, Vision Bank loaned millions

of dollars to other entities in which Stewart was an owner or principal. These other

entities include ZLM Acquisitions, LLC (“ZLM”) and Zeke’s Landing Marina,

LLC (“Marina”).

      19.     Stewart personally guaranteed Vision Bank’s loan to ZLM and

Marina.

      20.     To induce Vision Bank to extend the maturity date of the loan to ZLM

and Marina, Stewart and other individuals and entities executed a Second

Supplement to Loan Documents (“Second Supplement”) on or about June 23,

2011, a copy of which is attached hereto as Exhibit 1.

      21.     Stewart signed the Second Supplement on behalf of ZLM, Marina,

certain “Affiliates,” and himself personally as guarantor

      22.     As stated in the Second Supplement, the parties intended that the

borrowers and all affiliate companies of the borrowers (including any entity owned

directly or indirectly in whole or in part by any owner or principal of any borrower,

like David Stewart) pledge their respective BP claims and all proceeds from their

BP claims as additional collateral to Vision Bank. Specifically, the parties agreed:
                                         5
        Case 5:19-cv-00852-PRW Document 1 Filed 09/13/19 Page 6 of 28




            Borrowers acknowledge and agree that the parties
            hereto intend that all subsidiary companies and
            affiliate companies of Borrowers are to be parties to
            this Agreement and are to pledge their respective BP
            collateral and bank accounts (discussed below) as
            collateral for the Loan. To ensure the foregoing and to
            induce Bank to enter into this Agreement and extend the
            maturity date of the loan, Borrowers and each Affiliate
            hereby represent and warrant unto Bank that there are no
            subsidiary or parent companies of any Borrower or any
            Affiliate, or any affiliate company of any Borrower
            (meaning any company owned directly or indirectly in
            whole or in part by any Borrower or by any owner or
            principal of any Borrower [like David Stewart]), that
            has filed or possesses any BP Claims that are not a party
            to this Agreement . . . .

Second Supplement, ¶ 3(d) (emphasis added).

      23.   The Second Supplement intended to and did place a security interest

over the BP claims and proceeds of all entities that David Stewart owned directly

or indirectly, including Neverve.

   E. Welch’s Representation of David Stewart in Bankruptcy Cases and his
      Purported Representation of Neverve.

      24.   SEPH filed an involuntary bankruptcy as to David Stewart in the

United States Bankruptcy Court for the Southern District of Alabama.          The

Bankruptcy Court for the Southern District of Alabama entered orders for relief on

March 18, 2015.




                                        6
        Case 5:19-cv-00852-PRW Document 1 Filed 09/13/19 Page 7 of 28




      25.    The Bankruptcy Court for the Southern District of Alabama

transferred the case to the United States Bankruptcy Court for the Western District

of Oklahoma.

      26.    Welch filed his Notice of Appearance as counsel for Stewart on June

17, 2015.

      27.    Welch knew about SEPH’s judgment against Neverve prior to August

3, 2016.

      28.    Welch knew about the Second Supplement prior to August 3, 2016.

      29.    Welch knew about SEPH’s assertion of a security interest in the

Neverve BP Proceeds prior to August 3, 2016.

      30.    As early as July 29, 2015, Welch exchanged emails with David

Stewart “regarding BP claims and avoidance of SEPH lien on Neverve claim.”

      31.    On August 21, 2015, Welch had a telephone conference with “Stewart

regarding SEPH filing against Neverve BP claim.”

      32.    On October 7, 2015, counsel for SEPH introduced the Second

Supplement as an exhibit in David Stewart’s Bankruptcy Rule 2004 examination.

Counsel for SEPH examined Stewart regarding the Second Supplement. Welch

represented Stewart in that deposition.

      33.    In December 2015, Welch examined the Chapter 7 Trustee concerning

the Second Supplement in a proceeding before the Bankruptcy Court.


                                          7
          Case 5:19-cv-00852-PRW Document 1 Filed 09/13/19 Page 8 of 28




         34.   Counsel for SEPH also examined another deponent (Linda McGuire)

concerning the Second Supplement, and particularly the intent that it covers any of

Stewart’s affiliates, in May 2016. Welch participated in that deposition as well.

         35.   In January 2016, but purportedly effective June 17, 2015, Welch had

Stewart execute a “Representation Agreement” on behalf of the “Stewart Related

Entities” defined as “Affiliates”, including Neverve. The Scope of Engagement for

Neverve and the other affiliates was very broad and included “general

representation, debt counseling, corporate structure and bankruptcy representation .

. . .”   In the Representation Agreement, Neverve also purportedly guaranteed to

pay Welch’s legal fees, including fees in connection with the Stewarts’ “pending

Chapter 7 bankruptcy cases.”       Welch has argued that Neverve is one of the

“Affiliates” that guaranteed to pay the Stewarts’ legal fees.

         36.   Because the Chapter 7 Trustee had stepped into Stewart’s shoes as an

owner of Neverve, the decision whether Neverve should guaranty Welch’s fees

was for the Trustee to make. However, neither Welch nor Stewart obtained the

Trustee’s permission or even consulted with the Trustee regarding execution of the

Representation Agreement or Neverve’s guaranty of Stewart’s legal fees for his

individual bankruptcy. Upon information and belief, no other owner of Neverve, if

any, approved the Representation Agreement. The Representation Agreement is,

therefore, invalid.


                                          8
        Case 5:19-cv-00852-PRW Document 1 Filed 09/13/19 Page 9 of 28




      37.    The existence of the Representation Agreement and purported

guaranty arrangement was not disclosed to the Trustee, SEPH, or the Bankruptcy

Court, until more than a year and a half later, after the Bankruptcy Court

specifically ordered Welch to file his required Bankruptcy Rule 2016 disclosures

concerning his compensation.     Welch did not file any Rule 2016 disclosures until

September 14, 2017.

      38.    In November 2018, Neverve purportedly retained Welch under a

separate Representation Agreement with regard to “prospective litigation” with

SEPH.

   F. The Fraudulent Transfer and Conversion of the Neverve BP Proceeds.

      39.    Aside from his representation of Stewart in the Chapter 7 bankruptcy

cases, Welch purports to have represented Neverve as co-counsel with regard to

Neverve’s claim against BP.          Neverve’s BP claim alleged that its Florida

“development suffered economically” as a result of the spill and that Neverve’s

“failure to develop” the Florida property was caused by the spill.

      40.    Neverve retained an Alabama law firm, Taylor Martino P.C. (“Taylor

Martino”), to assert its BP claim.

      41.    In 2016, Welch Law Firm entered into a purported contingency fee

sharing agreement with the Alabama firm with regard to the BP claims “of the

David Stewart related entities.”        The contingency fee sharing agreement


                                          9
       Case 5:19-cv-00852-PRW Document 1 Filed 09/13/19 Page 10 of 28




specifically identified certain entities to which it applied, including three Alabama

limited liability companies. The fee sharing agreement did not list Neverve as an

entity to which it applied. Although the fee sharing agreement states that the

Stewart entities consented, the Chapter 7 Trustee was never consulted about and

did not consent to any fee sharing arrangement. Because the Trustee, who owned

and controlled interests in Neverve through Stewart’s membership interests, did

not authorize the fee sharing agreement, it is invalid as to Neverve.

      42.    The Neverve BP claim, for which Welch contends he was acting as

co-counsel, “was administered, filed, litigated, and settled in Alabama [and other

states.]” [Welch Declaration, ¶ 43].

      43.    According to Welch, “[f]rom Oklahoma, [Welch Law Firm and

Welch] provided co-counsel services and assistance pursuant to the Fee Sharing

Agreement to the Taylor Martino law firm in Alabama in connection with their

representation, litigation and settlement of the Stewart related entities’ Opt-Out BP

Claims in Alabama and Louisiana.” [Welch Declaration, ¶ 46].

      44.    In 2016, Neverve settled its BP claim.

      45.    After settlement, Taylor Martino received the settlement funds by

wire transfer to its IOLTA trust account.

      46.    On August 3, 2016, Welch Law Firm received a wire transfer of

$73,638.45 into its IOLTA Trust Account purportedly representing its portion of


                                            10
       Case 5:19-cv-00852-PRW Document 1 Filed 09/13/19 Page 11 of 28




an alleged but unauthorized contingency fee from Neverve’s BP claim. Welch

Law Firm purportedly received these fees pursuant to its Fee Sharing Agreement

with the Alabama firm Taylor Martino.

      47.    A security interest in favor of SEPH attached to the $73,638.45 as

Neverve BP proceeds.

      48.    On August 3, 2016, Welch Law Firm received a separate wire transfer

of $275,572.27 into its IOLTA Trust Account for the benefit of Neverve. The

$275,572.27 were the net proceeds from Neverve’s BP claim. Welch Law Firm

received these net proceeds from Taylor Martino’s Trust Account in Alabama.

      49.    A security interest in favor of SEPH attached to the $275,572.27 as

Neverve BP proceeds.

      50.    Despite the Chapter 7 Trustee being an owner of Neverve, and despite

SEPH having a security interest in the Neverve BP proceeds, Welch, Welch Law

Firm, Neverve, and Stewart concealed the existence of the Neverve BP proceeds

from the Chapter 7 Trustee and SEPH.

      51.    Welch and Welch Law Firm did not turn the Neverve BP proceeds

over to SEPH or the Chapter 7 Trustee.

      52.    Welch began transferring the so-called contingency fee portion of

Neverve’s BP proceeds from his IOLTA Trust Account to Welch Law Firm to pay

for Stewart’s Chapter 7 attorney’s fees.


                                           11
       Case 5:19-cv-00852-PRW Document 1 Filed 09/13/19 Page 12 of 28




      53.   At Stewart’s direction, Welch also began transferring the Neverve BP

net proceeds from his IOLTA Trust Account to Welch Law Firm to pay for

Stewart’s personal Chapter 7 attorney’s fees.

      54.   Neverve, in its purported relationship with the Welch Defendants as

both client and guarantor, paid the Welch Defendants over $277,451 between

August 3, 2016 and September 20, 2017.

      55.   Though Welch was required to disclose the source of his

compensation in the bankruptcy proceeding pursuant to 11 U.S.C. § 329 and

Bankruptcy Rule 2016(b), he failed to disclose that the Neverve BP proceeds were

being used to pay Stewart’s Chapter 7 attorney’s fees.

      56.   Welch failed to disclose this required information because he wanted

to conceal the fraudulent transfer and conversion of the Neverve BP proceeds.

      57.   The Bankruptcy Court ultimately ordered Welch to file his required

Bankruptcy Rule 2016 disclosures. Welch did not file any Rule 2016 disclosures

until September 14, 2017.

      58.   Later, the Bankruptcy Court sanctioned Welch $25,000 for his failure

to disclose the source and amount of his attorney’s fees in connection with

Stewart’s Chapter 7 bankruptcy.

      59.   The Bankruptcy Court held that Welch failed to disclose $348,404.41

of payments, which included $277,451 from Neverve. The Bankruptcy Court

                                        12
       Case 5:19-cv-00852-PRW Document 1 Filed 09/13/19 Page 13 of 28




found that Welch’s failure to disclose the amount and source of his fees and

expenses for the bankruptcy and related adversary proceedings and making such

disclosures only after directed by the Bankruptcy Court to do so constitutes a clear

violation of § 329 and Rule 2016(b).          The Bankruptcy Court held that this

nondisclosure was not “a mere technical violation.” The Bankruptcy Court found

it “incredulous that Welch would pay himself $348,404 in fees related to the

bankruptcy over a two year period and not deem it appropriate to make any

disclosure of the same before being ordered to do so by the Court.”

      60.    The Bankruptcy Court stated that it “cannot help but view the non-

disclosure of the attorney’s fees not as an isolated event but one within the broader

context and history of this [bankruptcy] case, in particular with regard to the

lack of candor and veracity of the Debtors [Stewart and his wife].” The

Bankruptcy Court noted that it “openly expressed its concern as to whether the

Debtors have been forthcoming in disclosing all of their and the non-debtor

affiliates’ assets and an accurate value of those assets. This lack of candor has

extended to the attorney’s fees Welch has been paid.”

      61.    The Bankruptcy Court further stated that “the seriousness of the non-

disclosure of attorney’s fees is further compounded by evidence of additional

lack of candor concerning the fees.” During a deposition in June 2017, nearly a

year after Welch Law Firm had received the Neverve BP proceeds, counsel for


                                         13
          Case 5:19-cv-00852-PRW Document 1 Filed 09/13/19 Page 14 of 28




SEPH directly asked Stewart during a deposition whether any proceeds or

payments of funds had been paid on Neverve’s BP claim. Stewart answered, “I

don’t know,” which neither Welch Law Firm nor Welch corrected though knowing

the statement was false.

        62.   Stewart was obviously concealing that Neverve’s BP proceeds had

been received by Welch Law Firm and used to pay Welch’s attorney’s fees. As

stated by the Bankruptcy Court, “[i]t strains credulity that Stewart didn’t know the

source of the payments [for his Chapter 7 attorney’s fees] was the BP settlement

funds.”

        63.   Welch represented Stewart in the deposition and knew the truth, but

he failed to disclose that Neverve had received BP proceeds or that the proceeds

had been transferred to Welch Law Firm to pay Stewart’s Chapter 7 attorney’s

fees.

        64.   In fact, when counsel for SEPH directly asked how much Welch had

been paid in connection with the bankruptcy proceeding, Welch flatly refused to

disclose that information.

        65.   Despite the egregiousness of Welch’s violation, the Bankruptcy Court,

in ruling on whether Welch should be required to disgorge all the fees based on a

failure to disclose, specifically held that “ordering disgorgement of all fees . . . (or




                                          14
       Case 5:19-cv-00852-PRW Document 1 Filed 09/13/19 Page 15 of 28




even a substantial portion of such fees) would be financially catastrophic to

someone as Welch engaged largely in solo practice.”2

      66.    Welch and Welch Law Firm acted in collusion with Neverve and its

principal, Stewart, in violating the rights of SEPH.

      67.    Welch and Welch Law Firm affirmatively engaged in wrongful

conduct by actively concealing that Welch Law Firm had received Neverve BP

proceeds and, further, that Welch was using those Neverve BP proceeds to pay

himself for Stewart’s Chapter 7 attorney’s fees. Welch’s concealment was also a

violation of 11 U.S.C. § 329 and Bankruptcy Rule 2016(b), as held by the

Bankruptcy Court.

      68.    In May and June of 2018, the Welch Defendants received an

additional $70,397.76 from Neverve.

      69.    Neverve did not receive reasonably equivalent value for the BP

proceeds transferred to Welch Law Firm to pay for Stewart’s personal Chapter 7

attorney’s fees.




2
  The Bankruptcy Court, in sanctioning Welch for his failure to disclose under §
329 and the Bankruptcy Rules, did not determine whether the funds are otherwise
recoverable under any of SEPH’s causes of action raised in this matter. The
Bankruptcy Court has recognized that SEPH is free to bring this separate action
against these Defendants.
                                         15
       Case 5:19-cv-00852-PRW Document 1 Filed 09/13/19 Page 16 of 28




      70.    The Chapter 7 Trustee has testified that a Chapter 7 debtor would not

have the authority to pay attorney’s fees from a limited liability company to the

debtor’s attorney.

      71.    The Chapter 7 Trustee further testified that he could not see any

reason that the BP proceeds would be used to pay Welch for attorney’s fees for his

representation in the Chapter 7 bankruptcy cases.

                                  COUNT ONE

                Uniform Fraudulent Transfer Act – Actual Fraud

             (Ala. Code § 8-9A-4(a) and 24 Okla. Stat. § 116(A)(1))

                     (Against Welch and Welch Law Firm)

      72.    SEPH incorporates the preceding allegations as if set forth herein.

      73.    SEPH is a creditor of Neverve and received a judgment against

Neverve for more than $19 million on June 18, 2015.

      74.    The BP proceeds were property of Neverve that could have been

applied to the payment of the debt due to SEPH.

      75.    The transfer of Neverve’s BP proceeds from Welch Law Firm’s

IOLTA Trust Account to Welch Law Firm and to Welch was fraudulent as to

SEPH because the transfer was made with the actual intent to hinder, delay, or

defraud SEPH.

      76.    The transfer carries numerous badges of fraud.
                                         16
       Case 5:19-cv-00852-PRW Document 1 Filed 09/13/19 Page 17 of 28




      77.    The transfer was made to or for the benefit of an insider. The transfer

was made to Welch Law Firm for the benefit of Stewart, the bankrupt principal of

Neverve.    The transfer was to pay Welch for Stewart’s personal Chapter 7

bankruptcy attorney’s fees.

      78.    The obligation and transfer were both concealed. Welch, Welch Law

Firm, Neverve, and Stewart concealed that Stewart signed a Representation

Agreement requiring Stewart’s entities to guaranty Welch’s attorney’s fees.

Welch, Welch Law Firm, Neverve, and Stewart also concealed the existence of the

Neverve BP proceeds and that the Neverve BP proceeds were being used to pay

Welch for Stewart’s Chapter 7 attorney’s fees. The Bankruptcy Court later found

that Welch’s failure to disclose the amount and source of his fees and expenses

constituted a clear violation of § 329 and Rule 2016(b).

      79.    Before the transfer was made, SEPH had sued Neverve and received a

judgment for more than $19 million against Neverve.

      80.    The transfer was substantially all of Neverve’s assets. At the time, the

BP proceeds were Neverve’s only remaining assets. Welch transferred all, or

substantially all, of the Neverve BP proceeds to himself.

      81.    Welch, Welch Law Firm, Neverve, and Stewart concealed from

SEPH, the Trustee, and the Bankruptcy Court the receipt of the BP proceeds for

more than a year.


                                         17
       Case 5:19-cv-00852-PRW Document 1 Filed 09/13/19 Page 18 of 28




      82.     Neverve did not receive consideration that was reasonably equivalent

to the value of the BP proceeds transferred to Welch Law Firm.

      83.     Neverve owed a judgment to SEPH for over $19 million. Its only

remaining assets were the BP proceeds. Neverve was, therefore, insolvent.


      WHEREFORE, SEPH demands (i) judgment against Welch and Welch Law

Firm for compensatory and punitive damages in an amount to be determined by the

Court, including prejudgment interest, plus SEPH’s attorney’s fees and expenses

incurred in this proceeding and the costs of this proceeding, and (ii) that the Court

set aside each of said fraudulent transfers and declare each such transfer (and any

subsequent transfer of any such property) null and void. SEPH requests such

other, different and additional relief as the Court may deem proper, the premises

considered.

                                   COUNT TWO

              Uniform Fraudulent Transfer Act – Constructive Fraud

               (Ala. Code § 8-9A-4(c) and 24 Okla. Stat. § 116(A)(2))

                      (Against Welch and Welch Law Firm)


      84.     SEPH incorporates the preceding allegations as if set forth herein.

      85.     SEPH is a creditor of Neverve and received a judgment against

Neverve for more than $19 million on June 18, 2015.


                                          18
       Case 5:19-cv-00852-PRW Document 1 Filed 09/13/19 Page 19 of 28




      86.     The BP proceeds were property of Neverve that could have been

applied to the payment of the debt due to SEPH.

      87.     Neverve transferred the BP Proceeds to Welch Law Firm without

receiving reasonably equivalent value in exchange for the transfer.

      88.     Neverve (1) was engaged in a business transaction for which its

remaining assets were unreasonably small in relationship to the business or

transaction and/or (2) intended to incur (or believed or reasonably should have

believed that it would incur) debts beyond its ability to pay as they became due.


      WHEREFORE, SEPH demands (i) judgment against Welch and Welch Law

Firm for compensatory and punitive damages in an amount to be determined by the

Court, including prejudgment interest, plus SEPH’s attorney’s fees and expenses

incurred in this proceeding and the costs of this proceeding, and (ii) that the Court

set aside each of said fraudulent transfers and declare each such transfer (and any

subsequent transfer of any such property) null and void. SEPH requests such

other, different and additional relief as the Court may deem proper, the premises

considered.




                                         19
       Case 5:19-cv-00852-PRW Document 1 Filed 09/13/19 Page 20 of 28




                                 COUNT THREE

            Uniform Fraudulent Transfer Act – Constructive Fraud

                (Ala. Code § 8-9A-5 and 24 Okla. Stat. § 117(A))

                     (Against Welch and Welch Law Firm)


      89.    SEPH incorporates the preceding allegations as if set forth herein.

      90.    SEPH is a creditor of Neverve and received a judgment against

Neverve for more than $19 million on June 18, 2015.

      91.    SEPH’s claim against Neverve arose before the series of transfers of

BP proceeds to Welch Law Firm, which began on or after August 3, 2016.

      92.    The BP proceeds were property of Neverve that could have been

applicable to the payment of the debt due to SEPH.

      93.    Neverve transferred the BP proceeds to Welch Law Firm without

receiving a reasonably equivalent value in exchange for the transfers.

      94.    Neverve was insolvent at the time of the transfers.


       WHEREFORE, SEPH demands (i) judgment against Welch and Welch Law

Firm for compensatory and punitive damages in an amount to be determined by the

Court, including prejudgment interest, plus SEPH’s attorney’s fees and expenses

incurred in this proceeding and the costs of this proceeding, and (ii) that the Court

set aside each of said fraudulent transfers and declare each such transfer (and any

subsequent transfer of any such property) null and void. SEPH requests such
                                         20
       Case 5:19-cv-00852-PRW Document 1 Filed 09/13/19 Page 21 of 28




other, different and additional relief as the Court may deem proper, the premises

considered.

                                  COUNT FOUR

                                     Conversion

                      (Against Welch and Welch Law Firm)


      95.     SEPH incorporates the preceding allegations as if set forth herein.

      96.     Welch and Welch Law Firm wrongfully asserted dominion over

Neverve’s BP proceeds.

      97.     SEPH had a security interest in and right to possess Neverve’s BP

Proceeds.

      98.     Welch’s and Welch Law Firm’s conversion of or wrongful

interference with the Neverve BP proceeds was inconsistent with SEPH’s

ownership and/or security interest in the Neverve BP proceeds.


      WHEREFORE, SEPH demands judgment against Welch and Welch Law

Firm for compensatory and punitive damages in an amount to be determined by the

Court, including prejudgment interest, plus SEPH’s attorney’s fees and expenses

incurred in this proceeding and the costs of this proceeding. SEPH requests such

other, different and additional relief as the Court may deem proper, the premises

considered.


                                          21
         Case 5:19-cv-00852-PRW Document 1 Filed 09/13/19 Page 22 of 28




                                   COUNT FIVE

                                  Civil Conspiracy

                                  (Against Welch)

        99.   SEPH incorporates the preceding allegations as if set forth herein.

        100. Welch conspired and agreed with Welch Law Firm, Neverve, and/or

David Stewart to do an unlawful act or to do a lawful act by unlawful means,

specifically to fraudulently transfer the Neverve BP proceeds.

        101. Welch, Welch Law Firm, Neverve, and/or David Stewart3 committed

one or more overt acts in pursuance of the conspiracy, including: (1) concealing

the receipt of Neverve BP proceeds; (2) fraudulently transferring Neverve’s BP

proceeds to Welch Law Firm; (3) failing to disclose that the Neverve BP proceeds

were being transferred to Welch Law Firm to pay for Stewart’s Chapter 7

attorney’s fees in violation of 11 U.S.C. § 329 and Bankruptcy Rule 2016(b); (4)

Stewart’s testifying falsely under oath that he did not know whether Neverve had

received BP proceeds; and (5) Welch’s failure to correct Stewart’s false testimony

and outright refusal to disclose the amount of his compensation.

        102. Welch aided and abetted the fraudulent transfer.

        103. Welch controlled and benefitted from the assets that were fraudulently

transferred to his law firm.

3
    SEPH is not seeking recovery against David Stewart in this Amended Complaint.
                                          22
       Case 5:19-cv-00852-PRW Document 1 Filed 09/13/19 Page 23 of 28




      104. SEPH suffered damage as a result of the acts done under the

conspiracy.


      WHEREFORE, SEPH demands judgment against Welch for compensatory

and punitive damages in an amount to be determined by the Court, including

prejudgment interest, plus SEPH’s attorney’s fees and expenses incurred in this

proceeding and the costs of this proceeding. SEPH requests such other, different

and additional relief as the Court may deem proper, the premises considered.

                                   COUNT SIX


                               Unjust Enrichment4


                     (Against Welch and Welch Law Firm)

      105. SEPH incorporates the preceding allegations as if set forth herein.

      106. Welch and Welch Law Firm were unjustly enriched as a result of the

transfer of the Neverve BP Proceeds.

      107. SEPH was impoverished by the transfer of Neverve’s funds to Welch

and Welch Law Firm because those funds could have been applicable to the

payment of Neverve’s debt due to SEPH.




4
  SEPH pleads a claim for unjust enrichment in the alternative to its claims for
remedies at law.
                                         23
       Case 5:19-cv-00852-PRW Document 1 Filed 09/13/19 Page 24 of 28




      108. There is a connection between Welch’s and Welch Law Firm’s

enrichment and SEPH’s impoverishment.

      109. Welch and Welch Law Firm lacked justification for the transfers.

      110. SEPH lacks remedies at law.


      WHEREFORE, SEPH demands judgment against Welch for its unjust

enrichment in an amount to be determined by the Court, including prejudgment

interest, plus SEPH’s attorney’s fees and expenses incurred in this proceeding and

the costs of this proceeding. SEPH requests such other, different and additional

relief as the Court may deem proper, the premises considered.


                                  COUNT SIX


                               Constructive Trust


                     (Against Welch and Welch Law Firm)

      111. SEPH incorporates the preceding allegations as if set forth herein.

      112. Welch and Welch Law Firm, by commission of a wrong, by

unconscionable conduct, concealment, or questionable means, against equity and

good conscience, obtained or hold property which they ought not, in equity and

good conscience hold and enjoy.

      113. It would be inequitable to allow Welch and Welch Law Firm to retain

the Neverve BP proceeds.
                                        24
        Case 5:19-cv-00852-PRW Document 1 Filed 09/13/19 Page 25 of 28




        114. There was active wrongdoing on the part of Welch and Welch Law

Firm.


        WHEREFORE, SEPH demands that the Court impose a constructive trust

on the Neverve BP proceeds. SEPH requests such other, different and additional

relief as the Court may deem proper, the premises considered.


                                    COUNT SIX


                                   Equitable Lien


                       (Against Welch and Welch Law Firm)

        115. SEPH incorporates the preceding allegations as if set forth herein.

        116. SEPH asserts that it has and, at all material times hereto, had a valid

security interest in and rights to possess Neverve’s BP proceeds under the language

of the Second Supplement executed by David Stewart. In the unlikely event that

the Court finds that the Second Supplement does not give SEPH a secured interest

in Neverve’s BP proceeds, SEPH asserts that it has an equitable lien against

Neverve’s BP proceeds.

        117. Neverve, Welch Law Firm, and Welch were aware of the Second

Supplement at the time Welch and Welch Law Firm received the Neverve BP

proceeds and were aware that the Second Supplement showed the intent to charge

Neverve’s interest in the BP proceeds with a security interest.
                                          25
       Case 5:19-cv-00852-PRW Document 1 Filed 09/13/19 Page 26 of 28




      118. The BP proceeds were property of Neverve that could and should

have been applied to the debt due to SEPH.

      119. Neverve transferred the BP proceeds to Welch and Welch Law Firm

without receiving reasonably equivalent value in exchange for the transfer.

      120. The Trustee, who owned and controlled interests in Neverve through

Stewart’s membership agreement, did not authorize the transfer of the Neverve BP

proceeds to Welch Law Firm.

      121. Welch and the Welch Law Firm received and retained the Neverve BP

proceeds through fraud, including fraudulent transfers (actual and constructive

fraud), acts of deception, lack of candor, and unclean hands in connection with the

receipt of Neverve’s BP proceeds and the payments of those proceeds to Welch. In

fact, Welch, Welch Law Firm, Neverve, and Stewart actively concealed from

SEPH, the Trustee, and the Bankruptcy Court the receipt of the Neverve BP

proceeds and transfer of those proceeds to Welch for more than a year in violation

of federal law and Bankruptcy Rules.

      122. By receiving and retaining the Neverve BP proceeds, which should

have been paid to SEPH, Welch and Welch Law Firm have been unjustly enriched.

      123. Equity demands that Neverve, Welch, and Welch Law Firm be

estopped from denying SEPH’s entitlement to a lien against the Neverve BP

proceeds.


                                        26
       Case 5:19-cv-00852-PRW Document 1 Filed 09/13/19 Page 27 of 28




      124. Considerations of right and justice require that SEPH be granted an

equitable lien against the Neverve BP proceeds fraudulently received and retained

by Welch and the Welch Law Firm.

      WHEREFORE, SEPH demands an equitable lien against the Neverve BP

proceeds fraudulently received and retained by Welch and the Welch Law Firm.


                                      Respectfully submitted,

                                      /s/ Mark B. Toffoli
                                      Mark B. Toffoli OBA # 9045
                                      T HE G OODING L AW F IRM
                                      A PROFESSIONAL CORPORATION
                                      204 North Robinson Avenue, Suite 650
                                      Oklahoma City, Oklahoma 73102
                                      Telephone: (405) 948-1978
                                      Telefacsimile: (405) 948-0864
                                      Email: cgooding@goodingfirm.com
                                      Email: mtoffoli@goodingfirm.com

                                      -and-


                                      /s/ S. Fraser Reid, III
                                      RICHARD M. GAAL (Pro Hac Motion to be Filed)
                                      rgaal@mcdowellknight.com

                                      S. FRASER REID, III (Pro Hac Motion to be Filed)
                                      freid@mcdowellknight.com



OF COUNSEL:

MCDOWELL KNIGHT ROEDDER
 & SLEDGE, LLC
11 North Water St., Ste. 13290
Mobile, Alabama 36602
(251) 432-5300
(251) 432-5303 (fax)
                                        27
       Case 5:19-cv-00852-PRW Document 1 Filed 09/13/19 Page 28 of 28




DEFENDANTS TO BE SERVED BY PROCESS SERVER:

Ruston C. Welch
4101 Perimeter Center Dr., Ste. 360
Oklahoma City, OK 73112-2309

Welch Law Firm, P.C.
4101 Perimeter Center Dr., Ste 360
Oklahoma City, OK 73112-2309




                                      28
